DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 03/29/2022 and 08/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                               
                                     Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 12 recites the limitation “the other side” in line 3. There is antecedent basis for this limitation. For examination purposes, the limitation is being considered as -- another side --.
Claim 19 recites “the decorative layer has an average distance of at most 5 mm from the other side of the support plate” in lines 2-3. It is not clear what average distance is referring to. Is it the length distance of the decorative layer? or is it the width distance of the decorative layer. 

                                  Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-18 and 23-24 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by GMBH (DE202005010524, see attached translation).
In regards to claim 12, GMBH discloses a surface heat exchanger (Figs. 1-3), comprising: a support plate (compound plate 1); a tube system (copper pipe 2) for conducting a medium (a heat transfer medium) attached on one side (top side) of the support plate (1); and an outer, non-metal (open pore plaster; par. 52) decorative layer (cover layer 7) arranged on the other side (lower side) of the support plate (1), 
(as can be seen in Fig. 2).  
In regards to claim 13, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches wherein the support plate (1) is perforated (refer to par. 52).  
In regards to claim 14, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches wherein the support plate (1) is metal (refer to par. 56).  
In regards to claim 15, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches wherein the tube system (2) is attached directly to the one side (top side) of the support plate (1; as can be seen in Figs. 1-2).  
In regards to claim 16, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches wherein the decorative layer (7) is adhered to the other side (lower side) of the support plate (1; as can be seen in Figs. 1-2).  
In regards to claim 17, GMBH meets the claim limitations as disclosed above in the rejection of claim 16. Further, GMBH teaches wherein the decorative layer (7) is adhered directly to the other side (lower side) of the support plate (1; as can be seen in Figs. 1-2).  
In regards to claim 18, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches further comprising at least one heat-conducting element (heat transfer element 9) that attaches the tube system (2) for conducting the medium to the support plate (refer to par. 55).   
In regards to claim 23, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches wherein the decorative layer (7) is formed by an acoustic wallpaper (acoustic fleece 8; par. 53).  
In regards to claim 24, GMBH meets the claim limitations as disclosed above in the rejection of claim 12. Further, GMBH teaches wherein the decorative layer (7) is perforated and/or permeable (refer to par. 53).    

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 27-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over in view of GMBH (DE202005010524, see attached translation) in view of Nielsen et al. (US 2020/0115897).
In regards to claim 20, GMBH meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach wherein the decorative layer is made of a non-woven material.  
          Nielsen teaches thermally activated building panel (1; Fig. 3) wherein the decorative layer (textile 9) is made of a non-woven material (refer to par. 53).  
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer is made of a non-woven material as taught by Nielsen in or der to allow air to diffuse through (refer to par. 53 of Nielsen).
In regards to claim 21, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 20. Further, GMBH teaches wherein the decorative layer (7) is made of an acoustic non-woven material (acoustic fleece 8; par. 53).  
In regards to claim 27, GMBH meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach wherein the decorative layer has a layer thickness of at most 2 mm and/or a weight of at most 100 grams per square meter. 
       Nielsen teaches thermally activated building panel (1; Fig. 3) wherein the decorative layer (textile 9) has a layer thickness of at most 2 mm and/or a weight of at most 100 grams per square meter (refer to par. 47, a weight of less than less than 100 milligrams per square meter). 
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer has a layer thickness of at most 2 mm and/or a weight of at most 100 grams per square meter as taught by Nielsen in order to allow transmission of sound waves from the room into an acoustically absorptive panel (refer to par. 23 of Nielsen).
In regards to claim 28, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 27, but fails to explicitly teach wherein the decorative layer has a layer thickness of 0.5 mm.  
       Nielsen teaches thermally activated building panel (1; Fig. 3) wherein the decorative layer (textile 9) has a layer thickness of 0.5 mm (refer to par. 45).          
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer has a layer thickness of 0.5 mm as taught by Nielsen in order to allow transmission of sound waves from the room into an acoustically absorptive panel (refer to par. 23 of Nielsen).
In regards to claim 29, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 27, but fails to explicitly teach wherein the decorative layer has a layer thickness of 0.3 mm.  
         Nielsen teaches thermally activated building panel (1; Fig. 3) wherein the decorative layer (textile 9) has a layer thickness of 0.3 mm (refer to par. 45).          
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer has a layer thickness of 0.3 mm as taught by Nielsen in order to allow transmission of sound waves from the room into an acoustically absorptive panel (refer to par. 23 of Nielsen).
In regards to claim 30, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 27, but fails to explicitly teach wherein the decorative layer has a layer thickness of 0.1 mm.  
         Nielsen teaches thermally activated building panel (1; Fig. 3) wherein the decorative layer (textile 9) has a layer thickness of 0.1 mm (refer to par. 45).          
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer has a layer thickness of 0.1 mm as taught by Nielsen in order to allow transmission of sound waves from the room into an acoustically absorptive panel (refer to par. 23 of Nielsen).
In regards to claim 31, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 27, but fails to explicitly teach wherein the decorative layer has a weight of 70 grams per square meter.  
         Nielsen teaches thermally activated building panel (1; Fig. 3) wherein the decorative layer (textile 9) has a weight of 70 grams per square meter (refer to par. 47, a weight of less than less than 100 milligrams per square meter). 
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer has a weight of 70 grams per square meter as taught by Nielsen in order to allow transmission of sound waves from the room into an acoustically absorptive panel (refer to par. 23 of Nielsen).
In regards to claim 33, GMBH discloses a method for installing a building room air conditioning system (air conditioning element; par. 20), comprising the steps of: assembling a surface heat exchanger (surface of compound plate 1) comprising an outer, non-metal (open pore plaster; par. 52) decorative layer (cover layer 7) according to claim 12 at a first site (site where surface of compound plate 1 is installed). GMBH fails to explicitly teach transporting the surface heat exchanger from the first site to a second, remote site; and installing the surface heat exchanger on a building surface at the second site as part of a plurality of surface heat exchangers disposed in a cascaded arrangement and connected in a conducting arrangement on the building surface. 
           Nielsen teaches a method of transporting the surface heat exchanger (individual thermally conductive ceiling tiles 12; Fig. 4) from the first site (first ceiling tile 12) to a second (second ceiling tile 12; Fig. 4), remote site; and installing the surface heat exchanger (Fig. 4) on a building surface (surface of ceiling) at the second site as part of a plurality of surface heat exchangers (a plurality of individual thermally conductive 12; Fig. 4) disposed in a cascaded arrangement (as can be seen in Fig. 4) and connected in a conducting arrangement (thermally conductive) on the building surface (as can be seen in Fig. 4).
          It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the method step of GMBH such that transporting the surface heat exchanger from the first site to a second, remote site; and installing the surface heat exchanger on a building surface at the second site as part of a plurality of surface heat exchangers disposed in a cascaded arrangement and connected in a conducting arrangement on the building surface as taught by Nielsen in order to improve heat conductivity (refer to col.3, line 43 of Nielsen).
In regards to claim 34, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, GMBH teaches including installing the surface heat exchanger (surface of compound plate 1) on the building surface so that the decorative surface (surface of the ceiling) is oriented towards the building room (refer to par. 52).    
In regards to claim 35, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, GMBH teaches wherein the installing step includes inserting the surface heat exchanger (surface of compound plate 1) into a T-shaped support or suspending (via suspension elements 5) the surface heat exchanger in the form of a sail (as can be seen in Fig. 1).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over in view of GMBH (DE202005010524) in view of Nielsen et al. (US 2020/0115897), further in view of Viktor (DE102014207852, see attached translation).
In regards to claim 22, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 21, but fails to explicitly teach wherein the decorative layer is made of a material at least of absorber class C in accordance with DIN EN 11654.  
          Viktor teaches an acoustic absorber component wherein the decorative layer is made of a material at least of absorber class C in accordance with DIN EN 11654 (refer to par. 50).
          It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer is made of a material at least of absorber class C in accordance with DIN EN 11654 as taught by Viktor in order to provide very good soundproofing properties (refer to par. 50 of Viktor).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of GMBH (DE 202005010524) in view of Nielsen et al. (US 2020/0115897), further in view of Schulz et al. (US 6311764). 
In regards to claim 25, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 24, but fails to explicitly teach wherein the perforations have a hole diameter of between 0.2 mm and 0.6 mm. 
           Schulz teaches a ceiling apparatus for heating or cooling a space wherein the perforations (22) have a hole diameter of between 0.2 mm and 0.6 mm (0.5-3 mm, col.2, lines 39-43). 
           It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the perforations have a hole diameter of between 0.2 mm and 0.6 mm as taught by Schulz in order to allow acoustical backing (refer to col.1, lines 55-56 of Schulz).
In regards to claim 26, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 24, but fails to explicitly teach wherein the perforations have a hole diameter of between 1 mm and 3 mm.  
          Schulz teaches a ceiling apparatus for heating or cooling a space wherein the perforations (22) have a hole diameter of between 1 mm and 3 mm (0.5-3 mm, col.2, lines 39-43). 
          It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the perforations have a hole diameter of between 1 mm and 3 mm as taught by Schulz in order to allow acoustical backing (refer to col.1, lines 55-56 of Schulz).                                                  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over in view of GMBH (DE 202005010524) in view of Sokolean (US 5799723).
In regards to claim 19, GMBH meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly wherein the decorative layer has an average distance of at most 5 mm from the other side of the support plate. 
     Sokolean teaches an element for a heating and cooling ceiling wherein the decorative layer (corresponding to ceiling panel 1; Fig. 1b) has an average distance of at most 5 mm from the other side of the support plate (col.3, lines 65-66).
      It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the decorative layer has an average distance of at most 5 mm from the other side of the support plate as taught by Sokolean in order to improve transfer of heat (refer to col.4, line 10 of Sokolean).                                                  
In regards to claim 32, GMBH meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach wherein the support plate is bent at an edge region to provide stability.  
         Sokolean teaches an element for a heating and cooling ceiling wherein the support plate (corresponding to ceiling panel 1; Fig. 1b) is bent at an edge region (at lateral flanges 2) to provide stability.  
         It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the surface heat exchanger of GMBH such that the support plate is bent at an edge region to provide stability as taught by Sokolean in order for fastening purpose (refer to col.3, line 1 of Sokolean).                                                  
                                                   Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
    /CASSEY D BAUER/    Primary Examiner, Art Unit 3763